DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        ANTOINE ROBINSON,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-1169

                         [September 6, 2018]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Bernard I. Bober, Judge;
L.T. Case No. 11-15902CF10A.

  Antoine Robinson, Punta Gorda, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, KLINGENSMITH and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.